Citation Nr: 0823273	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-37 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for discogenic 
disease and spondylosis of the lumbar spine.

2.  Entitlement to service connection for cysts of the right 
and left femoral necks.


ATTORNEY FOR THE BOARD

J. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1979 to April 
1987. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The issue of service connection for cysts of the right and 
left femoral necks is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's back disability manifests in complaints of 
pain, limited range of motion and spasm.

2.  Current treatment records reveal right lower extremity 
neuropathy associated with the veteran's back disorder, which 
is manifested by 3/5 motor strength.


CONCLUSIONS OF LAW

1.  The requirements for a rating of 10 percent for 
discogenic disease and spondylosis of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

2.  The requirements for a separate 10 percent evaluation for 
right lower extremity neuropathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 1, 
4.124a, Diagnostic Code 8520 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers.  The letter also advised the 
veteran what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
A March 2006 letter also informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The October 2004 statement of 
the case provided both the old and revised rating criteria 
pertaining to back disorders.  The claim was last 
readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  

The Board notes that the veteran was afforded an examination 
at the correctional institution.  Requests to the veteran's 
correctional institution for an additional examination 
yielded a response that such could not be conducted.  A 
February 2008 report of contact between the RO and the 
medical staff indicates that the physician refused to conduct 
the examination due to a conflict of interest and for fear of 
reprisals from the inmate.  Evidence of record further 
indicates that the veteran cannot be transported to a VA 
facility for an examination.  Thus, it would be futile to 
remand for an additional examination due to the circumstances 
of the veteran's imprisonment.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board notes that the veteran 
described the impact of his disability on his daily life, and 
his current symptomatology in letters dated September 2003, 
January 2004, September 2004 and August 2006.  The veteran 
submitted private treatment records with pages of own 
analysis concerning these records and he provided multiple 
correspondences describing his symptoms.  The veteran also 
made handwritten corrections of his medical records where he 
felt it right to do so.  The Board notes that the veteran 
wrote the RO more than twenty-five times between the time of 
his claim in August 2002 and August 2006.  

Additionally, the veteran submitted evidence concerning the 
prison granting the privilege, made permanent in July 2006, 
to be assigned a bottom bunk because of his back problems.  
Such reflects actual knowledge of what he needed to do to 
substantiate his claim and information concerning the affects 
of his disability on his daily functioning.  Thus, the 
veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
supra; see also Vasquez-Flores, supra.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 
 
The veteran's discogenic disease and spondylosis of the 
lumbar spine has been rated as noncompensable under 
Diagnostic Code 5295, 38 C.F.R. § 4.71a. 
 
The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000). 

Prior to September 23, 2002, a 10 percent rating for lumbar 
disc disease was warranted for mild intervertebral disc 
syndrome, or in the alternative, for slight limitation of 
motion of the lumbar spine or characteristic pain on motion 
from lumbosacral strain.  A 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was, similarly, indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002). 
 
Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation is indicated for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from December 23, 2002, to September 25, 2003).  
Those criteria remained in effect with the revision 

Under the schedular criteria which became effective September 
26, 2003, provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  For the purpose of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome which requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007). 
 
Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007). 

In the present case, the veteran's medical treatment records 
from his correctional facility indicate chronic, radiating 
low back pain.  A March 2001 report revealed negative 
straight leg raises, normal gait, no back tenderness, and 
good motor strength in bilateral lower extremities.  A 
January 2003 report noted complaints of low back pain.  His 
gait was normal and he ambulated without difficulty.

The veteran was given an examination for VA purposes in 
prison during May 2003.  He complained of severe, daily low 
back pain with occasional numbness in his right leg.  He 
could walk without difficulty for 400-500 feet with a normal 
gait, although he tilted slightly to the right.  The veteran 
had hip flexion to 90 degrees, straight leg raise to 90 
degrees and normal lateral tilt.  There was no evidence of 
spasm or weakness; tenderness was present at about L1-L2.  
The spine, limbs, posture, and curvature were normal, as was 
the rhythm of spinal motion.  The sensory, motor and reflexes 
examinations were normal.  The examiner stated that lumbar 
spine 
x-rays performed during March 2001 indicate that the veteran 
suffered from moderate spondylosis.  He was diagnosed with 
degenerative joint disease of the lumbar spine.  

A September 2003 treatment note indicates that an x-ray was 
positive for degenerative disc disease, with radiation 
present since 1997.  The veteran's spine was tender to 
palpation; there was good range of motion; no obvious 
deformities were noted; a mild limp; and positive straight 
leg raising.  The veteran's neurological functions were 
intact; there was no atrophy; and strength was 5/5.  The x-
ray report from September 2003 indicates that there was 
lumbar spondylosis with mild scoliosis indicated and no acute 
fracture was seen.  Also noted in the veteran's treatment 
records during September 2003 is that his lumbar support was 
exchanged for a new one.  A treatment record from October 
2003 indicates that the veteran had no back tenderness, 
normal deep tendon reflexes, 5/5 power and good tone, and 
could raise his legs.  An additional October 2003 treatment 
note indicates that the veteran had no open or red areas on 
his back, no edema, no tenderness, and he ambulated without 
difficulty.  In December 2003, the veteran reported he had a 
few back spasms since he was last seen.  

A radiology consultation dated September 2005 revealed a 
shallow defect with sclerosis of the end plate of L2 and 
similar sloping of the end plate of L3 with a fragment anti-
superiorly which is probably an old fracture with sclerosis.  
A treatment record from January 2006 indicates the veteran 
had decreased range of motion of the spine; an exaggerated 
knee jerk; he was unable to tip toe walk; with muscle 
strength in the left leg of 5/5 and the right leg of 4/5.  
The assessment was back pain, degenerative joint disease of 
the spine, and radiculopathy with sciatica.  An August 2006 
treatment record indicates an on-off backache; no walking 
difficulty; and no neurological deficits.  A May 2007 
Department of Corrections Receipt Form indicates that the 
veteran received a cane.  A September 2007 treatment note 
indicates the veteran was tender from L5 to S1, had decreased 
range of motion but was neurologically intact.  A treatment 
note from November 2007 indicates the veteran had limited 
range of motion of the lower back; tenderness over the lumbar 
region, worse on the right side; occasional tightness; spasms 
of right lumbar paraspinal muscles; radiculopathies; 
paresthesias to the right/lower extremity, L4-L5 
distribution; and straight leg raise to 30 degrees.  A 
January 2008 treatment record indicates that the veteran had 
degenerative joint disease, sciatica, and neuropathy with an 
avulsion fracture of L2-L3.  The veteran's right leg weakness 
was indicated at 3/5; with limited flexion and extension; 
sciatica; notch pain on the right; and deep tendon reflex 2/4 
bilaterally.  

As an initial matter, the evidence does not establish that 
the veteran suffers from incapacitating episodes requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Thus, the revised criteria under Diagnostic Code 
5243 (effective September 23, 2002) and the Formula for 
Rating Intervertebral Disc Syndrome (effective September 26, 
2003) is not for application.

Turning to the old criteria, the objective evidence reflects 
complaints of radiating pain, but with no specific findings 
of limitation of motion or muscle spasm, and normal sensory, 
motor, and reflexes on examination in May 2003.  In September 
2003 straight leg raises were positive, but he had no 
atrophy, had positive deep tendon reflexes and full strength.  
In light of the evidence, the Board will resolve all doubt in 
the veteran's favor, and assign a 10 percent evaluation under 
Diagnostic Code 5295 based on characteristic pain on motion.  
A higher evaluation is not warranted under the old criteria 
as the objective findings show good range of motion, full 
strength, and no muscle spasm.    

A higher evaluation is also not warranted under the revised 
criteria, as the evidence dating since September 2003 fails 
to show motion limited to 60 degrees or less, combined motion 
to 120 degrees or less, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  While the veteran reported muscle spasms, such were 
not objectively noted until the November 2007 treatment 
report.  However, such findings merely support the 10 percent 
evaluation under the revised criteria.  Prior to that date 
the evidence fails to support a compensable rating under the 
revised criteria.

As of January 7, 2008, the Board notes the veteran is first 
shown to have sufficient objective neurological symptoms to 
support a separate 10 percent rating under Diagnostic Code 
8520 for radiculopathy, as that treatment note reveals 3/5 
motor strength.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 
higher rating is not warranted as moderate incomplete 
paralysis of the right sciatic nerve is not shown.  


ORDER

Entitlement to an evaluation of 10 percent for a discogenic 
disease and spondylosis of the lumbar spine is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 

Entitlement to a separate 10 percent evaluation for right 
lower extremity neuropathy is granted, subject to the 
regulations applicable to the payment of monetary benefits.


REMAND

With regard to the veteran's claim for service connection for 
service connection for cysts of the right and left femoral 
necks, although the veteran was provided with notice pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) in 
February 2003, that notice did not advise the veteran of the 
elements of service connection generally or for service 
connection on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notification letter which complies with all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with 
respect to the claim for service connection 
for cysts of the right and left femoral necks 
to include on a direct and secondary basis 
are fully complied with and satisfied. 

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


